Citation Nr: 0815554	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asthma from February 25, 2003 to December 19, 
2005.

2. Entitlement to an initial evaluation in excess of 60 
percent for asthma from December 20, 2005 to July 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran had active service from November 1985 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In the April 2004 rating decision, the RO granted service 
connection for asthma, rated as 30 percent disabling 
effective February 25, 2003.  Via a November 2006 rating 
decision, the RO increased the 30 percent rating to 60 
percent, from August 28, 2006.  Thus, the 30 percent rating 
remained in effect from February 25, 2003 to August 27, 2006.  

The case was then transferred to the Board, which remanded 
the case for further development in May 2007. 

As part of this further development, via a January 2008 
rating decision and Supplemental Statement of the Case, the 
Appeals Management Center (AMC) continued the 30 percent 
rating assigned to the veteran's asthma from February 25, 
2003, the date of his claim, to December 19, 2005.  The AMC 
assigned a 60 percent rating to the veteran's asthma from 
December 20, 2005 to July 20, 2006 and assigned a 100 percent 
rating to the veteran's asthma from July 21, 2006.  

Thus, after the AMC's January 2008 readjudication, the 
veteran was assigned a 30 percent rating effective February 
25, 2003 to December 19, 2005; a 60 percent rating effective 
December 20, 2005 to July 20, 2006; and a 100 percent rating 
effective July 21, 2006.  Given the aforementioned procedural 
development, the issues on appeal are as stated on the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35 (1996).  The grant of a 100 percent 
rating effective July 21, 2006, resolves the issue in 
controversy for this rating period on appeal and renders the 
matter moot, as the veteran is in receipt of the maximum 
benefit permitted by law from July 21, 2006.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal  

2.  After the use of a bronchodilator, Pulmonary Function 
Tests (PFTs) in March 2004 and in April 2004 reveal FEV1 to 
70.2 percent; FEV1/FVC to 66 percent; PFTs dated in September 
2005 PFTs reveal FEV1 to 68 percent and FEV1/FVC to 61 
percent.

3.  Prior to the use of a bronchodilator, PFTs in January 
2006 reveal FEV1 to 75.1 percent of predicted and FEV1/FVC to 
64 percent.  Post-bronchodilator, PFTs in July 2006 reveal 
FEV1 to 61.8 percent and FEV1/FVC to 63 percent.  Additional 
PFTs performed in July 2006 reveal FEV1 to 55 percent and 
FEV1/FVC to 63 percent.

4.  From February 25, 2003 to March 24, 2004, the medical 
evidence shows that the veteran was prescribed intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

5.  From March 25, 2004 to December 19, 2005, the medical 
evidence does not show that the veteran was prescribed 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

6.  From December 20, 2005 to July 20, 2006, the evidence 
shows that the veteran was prescribed intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.





CONCLUSIONS OF LAW

1.  From February 25, 2003 to March 24, 2004, the criteria 
for an evaluation of 60 percent, and no higher, for bronchial 
asthma have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 
6602 (2007).

2.  From March 25, 2004 to December 19, 2005, the criteria 
for an evaluation in excess of 30 percent for bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602.

3. From December 20, 2005 to July 20, 2006, the criteria for 
an evaluation in excess of 60 percent for bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The veteran contends that his asthma warrants a higher 
disability evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

The veteran's bronchial asthma is currently rated under 
Diagnostic Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

A 10 percent evaluation is warranted where the veteran has an 
FEV-1 of 71 to 80 percent of predicted value, or; an FEV-
1/FVC of 71 to 80 percent of predicted value, or; 
intermittent inhalation or oral bronchodilator therapy.

A 30 percent evaluation is warranted where the veteran has an 
FEV-1 of 56 to 70 percent of predicted value, or; an FEV-
1/FVC of 56 to 70 percent of predicted value, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

A 60 percent evaluation is warranted where the veteran has an 
FEV-1 of 40 to 55 percent of predicted value, or; an FEV-
1/FVC of 40 to 55 percent of predicted value, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 100 percent evaluation is assigned when FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; the veteran has more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

The post-bronchodilator findings from the pulmonary function 
tests (PFTs) are the standard in pulmonary assessment.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation as these results 
reflect the best possible functioning of an individual).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Analysis

A review of the record shows that an increased rating of 60 
percent is warranted from February 25, 2003 to March 24, 
2004, but an increased rating is not warranted from March 25, 
2004 to December 19, 2005.

Records prior to the rating period on appeal document that 
the veteran received medical treatment for his asthma, 
including at least two hospitalizations during November 2001 
and September 2001.

The record reflects that the veteran was prescribed 
Prednisone on several occasions by a private provider, in 
January 2003, February 2003 and December 2003.  For the 
February 2003 Prednisone prescription, the Board notes that 
it was filled before receipt of his claim.  Nonetheless, the 
veteran was instructed to continue taking the Prednisone for 
three weeks, which continued past the date of the veteran's 
claim.  The December 2003 prescription is also of note.  
Thus, giving the benefit of the doubt to the veteran, the 
Board finds that a rating of 60 percent is warranted from 
February 25, 2003.  At the time the veteran filed his claim, 
he was just completing his third course of corticosteroids in 
a year for his asthma.  Where a veteran has intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids, an increased rating of 60 
percent is warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Thus, as of the date of the veteran's claim, the 
veteran's disability was 60 percent disabling.  

On a VA Compensation and Pension Examination on March 24, 
2004, where PFTs were performed, the veteran was noted, after 
utilization of a bronchodilator, to have an FEV1 to 70.2 
percent; the FEV1/FVC ratio was noted to be 66 percent.  
Therefore, on this date, the veteran's disability no longer 
met the criteria for a 60 percent rating, but only met the 
criteria for a 30 percent rating.  The Board also notes that 
the veteran's disability no longer met the criteria for a 60 
percent rating, based on courses of corticosteroids, as the 
veteran had not taken three courses of systemic 
corticosteroids since February 25, 2003.  Further, the 
evidence does not show that the veteran visited a physician 
at least monthly regarding his asthma.  Accordingly, the 
Board finds that the veteran's disability was only 30 percent 
disabling on March 24, 2004.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

During VA treatment in April 2004, where PFTs were performed, 
the veteran was noted, after utilization of a bronchodilator, 
to have an FEV1 to 70.2 percent; and FEV1/FVC to 66 percent.  
During private treatment in September 2005, where PFTs were 
performed, the veteran was noted, after utilization of a 
bronchodilator, to have an FEV1 reading of 68 percent, and an 
FEV1/FVC reading of 61 percent.  Regarding both the April 
2004 and September 2005 examinations, neither indicates that 
the veteran had an FEV1 or FEV1/FVC of 40 to 55 percent.  The 
veteran was not prescribed 3 courses of systemic 
corticosteroids nor does the evidence show that he visited a 
physician monthly.  Thus, a 60 percent rating is not 
warranted in April 2004.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

With regard to a 100 percent rating for the time period of 
February 25, 2003 to December 19, 2005, the evidence does not 
show that the veteran has an FEV1 of less than 40 percent, 
nor does the veteran have an FEV1/FVC ratio of less than 40 
percent.  There is no evidence that the veteran has had more 
than one attack per week with episodes of respiratory 
failure, nor does the record show that the veteran utilized 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications daily.  Thus, a 100 percent rating is 
not warranted for this time period.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

Based on the above analysis, the Board assigns a 60 percent 
rating from February 25, 2003 to March 24, 2004, and a 30 
percent rating from March 24, 2004 to December 19, 2005.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.  

As noted above, as of December 20, 2005, the AMC determined 
that the veteran was entitled to a 60 percent rating, and the 
Board next considers whether the veteran is entitled to a 
rating in excess of 60 percent from December 20, 2005 to July 
20, 2006.  The Board finds that an increased rating is not 
warranted.

On December 20, 2005, the veteran was prescribed a Prednisone 
taper.  In January 2006, PFTs were performed by VA, however, 
it appears that readings were only obtained prior to the 
utilization of a bronchodilator.  Regardless, the veteran's 
FEV1 was 75.1 percent of predicted, his FEV1/FVC reading was 
64 percent of predicted.  Neither warrants a 100 percent 
rating, as neither was less than 40 percent.  

The veteran was again prescribed a prednisone taper in March 
2006 and June 2006.  After the use of a bronchodilator on 
PFTs in July 2006, the veteran's FEV1 was 61.8 percent, his 
FEV1/FVC was 63 percent of predicted.  The Board notes that 
the veteran's representative has contended, in an April 2007 
statement, that according to a record of this examination, 
the veteran's FEV1 was 39.9 percent of predicted, and a 100 
percent rating is warranted.  The Board has reviewed the 
record of this examination report as it appeared at the time 
of the representative's review and notes that there is no 
indication on this record regarding whether this 
determination was made prior to or after the use of a 
bronchodilator.  Further, on remand, a complete version of 
this examination report was associated with the veteran's 
claims file.  This examination report clearly indicates that 
the veteran's FEV1 of 39.9 percent of predicted was noted to 
be prior to the use of a bronchodilator.  Therefore, this 
39.9 percent determination cannot be used in calculating the 
veteran's disability rating.  As discussed above, after the 
use of a bronchodilator, the veteran's FEV1 was 61.8 percent 
of predicted, FEV1/FVC was 63 percent of predicted.  These 
percentages do not justify a 100 percent rating, as neither 
is less than 40 percent.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

Records from another VA test performed that same day 
indicated that, after the use of a bronchodilator, the 
veteran's FEV1 was 55 percent of predicted value, his 
FEV1/FVC was 63 percent.  Again, a 100 percent rating is not 
warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Regarding the other criteria for a 100 percent rating, there 
is no evidence that the veteran had more than one asthma 
attack per week with episodes of respiratory failure or that 
his asthma required the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Thus, a 100 percent rating is not warranted.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602.

In summary, an increased rating of 60 percent, but no higher, 
is granted from February 25, 2003 to March 24, 2004.  From 
March 24, 2004 to December 19, 2005, an increased rating is 
not warranted, as the veteran's disability only warranted a 
30 percent rating, and the appeal in that regard is denied.  
From December 20, 2005 until July 20, 2006, a rating in 
excess of 60 percent is not warranted, and the appeal as to 
this issue is also denied.  The Board has considered a staged 
rating under Fenderson.  However, other than the assignment 
of a 60 percent rating from February 25, 2003 to March 24, 
2004, the Board finds that the veteran's disability has not 
met the criteria for a higher rating at any other time during 
the rating period on appeal, and a staged rating is not 
otherwise warranted.  

Additionally, the evidence does not reflect that the 
veteran's asthma has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
notes that the veteran has contended that his asthma causes 
him difficulty with employment.  However, such employment 
impairment is already contemplated in the rating criteria.  
There is no evidence that would indicate that the veteran's 
condition makes utilization of the rating schedule 
impracticable.  An assignment for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in April 2003, prior to the initial 
adjudication of the veteran's claim in April 2004.  An 
additional letter was sent in June 2007.  The veteran's claim 
has been readjudicated multiple times, in particular in a 
January 2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The VCAA letters 
notified the veteran of his and of VA's responsibilities 
regarding obtaining records.  The June 2007 letter informed 
the veteran that he should submit any evidence in his 
possession that pertains to his claim.  

With regard to Dingess, a letter in this regard was sent to 
the veteran in June 2007.  This letter informed the veteran 
of how VA determines a disability rating and an effective 
date.  While this letter was sent after the initial 
adjudication of the veteran's claim, the veteran has not been 
prejudiced.  As discussed above, his claim has been 
readjudicated in a January 2008 Supplemental Statement of the 
Case.  See Prickett.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

It is noted that in Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  This increased rating claim is such an appeal.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-1; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with 
the above reasoning, Vazquez-Flores does not apply to an 
initial rating claim as the notice obligation was satisfied 
in April 2003 and June 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The veteran was provided with examinations regarding his 
asthma in March 2004 and September 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)





ORDER

Entitlement to an increased evaluation of 60 percent for 
bronchial asthma from February 25, 2003 to March 24, 2004 is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an increased evaluation in excess of 30 
percent for bronchial asthma from March 25, 2004 to December 
19, 2005, is denied.

Entitlement to an increased evaluation in excess of 60 
percent for bronchial asthma from December 20, 2005 to July 
20, 2006 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


